Title: From Thomas Jefferson to Castries, 17 August 1785
From: Jefferson, Thomas
To: Castries, Charles Eugène de La Croix, Marquis de



Paris Aug. 17. 1785.

I was honoured yesterday with the receipt of your Excellency’s letter of the 12th. instant. I have ever understood that the whole crew off the Alliance was of American citizens. But should there have been among them any subjects of his majesty, it is but just that the repaiment of their portions of the prize money should be secured. But Capt. Jones being already bound to pay what he shall receive into the treasury of the United States, I submit to your Excellency, whether it will be right to require him to be answerable for monies after they shall be put out of his power? And whether, as Congress have secured the receipt at their treasury it will not be shorter for them to order repaiment to any subjects of his majesty who may shew themselves justly entitled? I will immediately ask their pleasure on this subject, and sollicit such orders as that every such claimant, proving his title here, in the usual way, may receive immediate paiment of their banker here. And that no individual may, in the mean time be delayed, should any such present their proofs before the orders are received, I will undertake to direct paiment by the banker of the United  States in Paris; being assured that in so doing I shall forward those views of perfect justice which Congress will carry into the distribution of this money. Should any instances arise of paiment to be demanded here, I think they will be few, and the sums will of course be small.
I shall be happy if your Excellency shall think that the justice due to this part of the claimants is so sufficiently secured by these assurances as that it need not stand in the way of that which is due to the great mass of claimants who are already so much indebted for your attention to their interests. I will take the liberty of asking that I may be furnished by the proper officer with copies of Capt. Jones’s receipts for the monies which shall be paid him, that, by transmitting them to the Treasury board of the United States, they may know the precise sums which they are to receive through his hands. I pray you to accept my acknolegements for your attention to this troublesome business, and assurances of the high respect and esteem with which I have the honor to be your Excellency’s most obedient humble servant,

Th: Jefferson

